 ST. LOUIS CORDAGE MILLS167St.LouisCordageMills,Division of AmericanManufacturing Company,Inc.andLocal 695,TextileWorkers Union of America,AFL-CIO andSt.Louis TextileWorkers Union of America,AFL-CIO,Welfare Fund.Case 14-CA-4222March 8, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn October 31, 1967, Trial Examiner ArthurChristopher, Jr., issued his Decision in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.We find, in agreement with the Trial Examiner,that the Respondent, by refusing on February 7,1967, and thereafter to make contributions to theWelfare Fund, as required by Article XXVI of itsDecember 1, 1966, collective-bargaining agreementwith Local 695, Textile Workers Union of America,AFL-CIO, on the ground that a representation peti-tionwas pending before the Board in Case14-RC-5582, violated Section 8(a)(5) and (1) ofthe Act.On January 2, 1945, Textile Workers Union ofAmerica was certified' as representative of a plant-wide unit of Respondent's employees, and, sincethat time, it and its successor, Local 695, have hadsuccessive collective-bargaining agreements cover-ing these employees. On March 11, 1964, thepartiesexecuted an agreement effective untilMarch 5,,1967.On November 9, 1966, District 50, United MineWorkers of America, sent a letter to the Respon-dent claiming an interest in representing its em-ployees and requesting the Respondent not to signa contract until the representation question hadbeen determined.On December 1, 1966, the Respondent andLocal 695 executed a new agreement, effectivefrom November 28, 1966,untilMarch 5, 1969.2 InArticleXXVI thereof, the Respondent agreed tomake the Welfare Fund contributions involved inthe instant case. On December 6, District 50 fileditsrepresentation petition in Case 14-RC-5582.After a hearing on the petition, the Board, onDecember 21, 1967, issued its Decision andDirection of Election in Case 14-RC-5582.3 In itsDecision, the Board found that the December 1,1966, agreement was not a bar because it was apremature extension of the 1964 agreement, andthat the petition was therefore timely. The Boarddenied the Employer's motion to dismiss the peti-tion or continue that proceeding until such time asthe Board had resolved the issues raised in thepresentproceeding; found that a question ofrepresentation existed; and directed an immediateelection. In denying the motion to dismiss or con-tinue, the Board exercised its discretion to departfrom its general practice in this regard in situationswhere an immediate election would effectuate thepolicies of the Act, as set forth inColumbia PicturesCorporation,81 NLRB 1313, cited by the Trial Ex-aminer.Although the Board found in the representationproceeding that the December 1, 1966, collective-bargaining agreement did not bar an election, thatfinding did not affect the obligation of the Respon-dent to refrain from unilaterally modifying itsterms.4 InDuralite Co., Inc.,5the Board held that anemployer is obligated to continue to recognize andbargain with the incumbent collective-bargainingrepresentative of his employees over the adminis-tration of their existing collective-bargaining agree-ment, despite the fact that a representation petitionhas been filed by a rival union. Therefore, by refus-ing to make payments to the Welfare Fund for theerroneous reason that it was relieved of its obliga-tion to bargain because of the pendency of District50's representation petition, the Respondent, in ef-'59 NLRB 71 12We note that the Trial Examiner'sDecision,apparently inadvertently,states that the new agreement was effectivefor a 3-year period fromNovember28, 1966°168 NLRB 9814No finding has been made and no charges are pending alleging thatRespondent violated Section 8(a)(2) by executing the existing agreement.Charges filed by District 50 against Respondent in Case 14-CA-4162 werewithdrawn on January30, 1967' 132 NLRB 425170 NLRB No. 7 168DECISIONSOF NATIONALLABOR RELATIONS BOARDfect,withheld from the Union before Respondentwas legally entitled to do so,the full measure ofrecognition that was the Union's statutory due asthe certified representative of Respondent's em-ployees.6 Accordingly,and asRespondent's refusalto make the welfare payments it was obligated tomake under the existing agreement constituted aunilateral modification of that agreement in deroga-tion of Respondent'sstatutory obligation underSection 8(d), we agree with the Trial Examiner thatRespondent by such conduct violated Section8(a)(5) and(1) of the Act.7ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, St. Louis CordageMills,Division of American Manufacturing Com-pany, Inc., St. Louis, Missouri, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.Chevron Oil Company,168 NLRB 574C & S Industries,Inc.,158 NLRB454,N LR B v HuthgSash& DoorCo., Inc,377 F2d 964 (C A 8)manufacture, sale, and distribution of rope, jute,hemp, and related products, maintaining its prin-cipalofficeand business establishment at theLafayette plant, in St. Louis, Missouri, the soleplant involved herein.Duringthe 12-month period ending January 31,1967, which is a representative period, Respondent,in the course of its business enterprise, manufac-tured, sold, and distributed products valued in ex-cess of $50,000 at its Lafayette plant, of whichamount products valued in excess of $50,000 wereshipped directly to points located outside the Stateof Missouri.The Respondent admits, and it is found, that theRespondent is, and has been atall times materialherein, an employer engaged in commerce withinthe meaning of Section _2(6) and (7) of the Act. Itis further found that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe Respondent admits, and it is found, thatLocal 965, TextileWorkers Union -of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.It is also found that St. Louis Textile WorkersUnion of America, AFL-CIO, Welfare Fund, is atrust fund, which receives ' moneys- as provided inArticleXXVI of the collective-bargaining agree-ment referred to hereinafter.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE-ARTHUR CHRISTOPHER, JR., Trial Examiner: Uponthe basis of a charge filed by Local 695, TextileWorkers Union of America, AFL-CIO,' hereinafterreferred to either as the Charging Party or theUnion, the complaint in the instant case was issuedon May 18, 1967. The complaint alleged that theRespondent violated Section 8(a)(5) and (1) of theNational Labor Relations Act. Respondent deniesin its answer that it committed any of the unfairlabor practices alleged.`Pursuant to notice, the hearing was held in St.Louis.Missouri. on July 10. 1967. before me. Atthe-hearing, General Counsel, the Respondent, andthe Charging Party were represented by counsel; anappearance was also entered on behalf of the partyin interest. Briefs were submitted to the Trial Ex-aminer by the General Counsel and the Respondentwithin the time designated therefor.Upon the entire record, my observation of thedemeanor of the witnesses, and consideration of thebriefs submitted, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Delaware corporation engaged in theIII.THE UNFAIR LABOR PRACTICESA. The IssueThe only issuein thisproceeding is whether theRespondent violated Section 8(a)(5) and (1) of theAct through its alleged unlawful refusal to bargainwith the Union, the General Counsel asserting thatthe Respondent unilaterally, without prior notice tothe Union, modified Article XXVI of the currentagreement between the parties by its refusal tomake payments to the Welfare Fund as required bythat section of the contract.The Respondent moved to dismiss the complaint,contending that no violation of the statute occurredon its part.B.BackgroundTextileWorkers Union- -of America,AFL-CIO,was certifiedby theBoard on January2, 1945, asthe collective-bargaining representative of Respon-dent's employees in Case14-R-1064.Since- 1945and continuing to date, that labor organization andits successor,Local 695,has negotiated and ex-ecutedcollective-bargainingagreementswithRespondent in an appropriate unit composed of all'The original charge was filed on February 9, 1967, and the firstamended charge was filed onApril 21, 1967. ST. LOUIS CORDAGE MILLSemployees at the Lafayette plant, excluding officeclerical employees, night watchmen and engineers,assistant working foremen, and supervisors withinthe meaning of the Act. Since the 1945 certifica-tion and continuing to the date of the hearing onJuly 10, 1967, the Union has been the recognizedbargaining representative of the employees in theabove-described unit, and has been, and presentlyis, the exclusive representative of all employees inthe_ aforesaidunit-for the purposes of collective bar-gaining,although as shown below,its status as ex-clusive representative has been challenged.'The contract immediately preceding the existingagreement was effective from March 2, 1964, untilMarch 5, 1967, with a provision for annual auto-matic renewal, absent written notice of terminationor desired modification by either party. The parties,pursuant to notice, commenced negotiations for anew agreement in September or October 1966.Thereafter, in November 1966, written notificationwas served upon the contracting parties by District50, United Mine Workers of America, urging themnot to execute any agreement because that or-ganization allegedly represented the employeeswithin the aforementioned unit. Thereafter, asstatedhereinabove, the contracting parties, onDecember 1, 1966, executed the current-agree-ment, effective November 28, 1966, for a 3-yearperiod. District 50, United Mine Workers of Amer-ica, thereafter, filed the aforementioned petition inCase 14-RC-5582, on December 6, 1966. On June27, 1967, the Regional Director for Region 14 ofthe Board transferred the representation petition tothe Board for its decision thereon. At the time ofthe issuance of this decision, the Board had madeno determination with respect to the foregoing peti-tion.C. The FactsThe facts in this case are not substantiallydisputed.Charles Sallee,business manager ofthe St. LouisJoint Board, TextileWorkers Union of America,credibly testified that he participated in thenegotiationsleadingto the collective-bargainingagreementexecuted by the parties in 1966. Salleestated that preliminarytalks leadingto thenegotia-tions commenced some time in September 1966,and were concluded on December 1, 1966, whenthe existing contract was executed.Sallee, who testified that he had no knowledge ofany other major grievance relating to the 1966 con-tract other than the Welfare Fund disagreement,said that the welfare clause of the agreement wasembodied in Article XXVI. Article XXVI reads asfollows:169WELFARE FUNDEffective February 1, 1967, the Companywill, by the 10th of each month following, con-tribute to the St. Louis Textile Workers Unionof America, AFL-CIO Welfare Fund, one per-cent (1%) of the earnings paid to regular em-ployees in the certified bargaining unit (but notincluding probationary employees) during thepreceding four payroll periods.EffectiveApril 19, 1968, the payment willbe increased to 2.1 (%) of the above describedpayroll.It is agreed that the fund will meet all legalrequirements and obtain approval from propergovernment agencies, including the InternalRevenue Department, so that all paymentsmade by the Company into such fund will beproperly deductible as an expense item of itsoperations.In the event the Welfare Fund program asconceived does not materialize, then the moniesprovided and paid into the fund must be used forthe benefit of the St. Louis Cordage Mills em-ployees above designated. The Company and theUnion agree to meet and negotiate the mannerinwhich these benefits are to be distributed.[Emphasis supplied.]The purpose of the foregoing Welfare Fundis to provide dental care and eye treatment forthe employees, their spouses and children. Afurther purpose of the fund is to provide theopportunity to the employees to purchasedrugs at cost for the use of their families. Ad-ministration of the fund is to be handledthrough a Board of Trustees, three of whomare to be employee representatives, and threeof whom will be representatives of manage-ment. It is further mutually agreed between theparties that the above contributions are not tobe changed for a period of five years fromFebruary 1, 1967.If any Federal or State law is passed andbecomes effective during the life of this con-tract,which law will provide for the paymentof these services to the employees contem-plated by the St. Louis Textile Workers Unionof America AFL-CIO Welfare Fund, then it ismutually understood between the parties thatany contributions agreed to above will cease.Pursuant to the foregoing provisions of ArticleXXVI, Sallee testified that he addressed a letter, inhis capacityas managerof the Joint Board, to theRespondent concerning theWelfare Fund. Hefurther testified that identical letters were sent byhim to all the then participating employers in theWelfare Fund. The letter to the Respondent wasaddressed to Harold V. Pate, vice president ofYThe TrialExaminer has takenofficialnotice of the transcript of thecertain facts recited hereinabove are contained in the official transcript ofrecord inthe representation proceeding,pursuant to agreement of thethe record in Case 14-RC-5582See, in this connection,Seineand LineGeneralCounsel and the Respondent at the hearing in this proceeding,andFishermen's Unionof San Pedro (William J. Horner),136 NLRB1, 3, fn. 3. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDAmericanManufacturingCompany, Inc., andmanager of the St.Louis Cordage Mills Division,involved herein.The letter to Pate and the otheremployers reads as follows:February 1, 1967Iwould like to have you attend a luncheonmeetingatClaytonClub,230BemistonAvenue,Clayton,Missouri,Monday,February13, 1967, at 12:30 p.m.The purpose of this meeting is to have allemployers who arenow participating in the StLouis T.W U.A. Welfareprogram get togetherand, (1) determine who their trustees will be,(2) establish uniform procedures and (3) raisequestions,legal and otherwise.I am sure you will find thisa veryinterestinggathering and onewhich will beof benefit toall concerned.Itwill be helpful if you come prepared topresent your monthly contribution to this pro-gram.If this poses any problem or raises anyquestion,please get in touch with me.Sallee further testified that he received a replyfrom the Respondent signed by Harold V. Pate,datedFebruary7, 1967,and addressed to Salleewhich reads as follows:RE:LaborAgreementdatedDecember 1,1966-St. Louis Cordage Mills and TextileWorkersUnion of America-Local #695.Dear Mr. Sallee:This will advise you that St.Louis CordageMills,Division of American ManufacturingCompany,Inc.,willmake no payments to theSt.Louis Textile Workers Union of America-AFL-CIO-Welfare Fund under the terms ofArticle XXVIof theLaborAgreement in viewof thependency of the representation petitionfiled with the National Labor Relations Boardby International Union of District 50, UnitedMineWorkersofAmericainCase14-RC-5582.Sallee also testified that he had no recollection ofreceiving any communication, written or oral, fromtheRespondent concerning theWelfare Fundbetween December1, 1966,the date of executionof the current agreement,and February1, 1967,the date he wrote Respondent and other employersparticipating in the fund.He further testified thatwithin his knowledge no member of the Union'sstaff had received any written or oral communica-tion from the Respondent with respect to ArticleXXVIof the contract between the aforementioneddates.He stated that, apart from difficulty encoun-teredwith respect to the interpretation of thegrievanceprocedureof the contract, which was ul-timately resolved,within his knowledge all` otherprovisions of the collective-bargaining agreementbetween the Respondent and the Union were in ef-fect and had been implemented.Sallee testifiedfurther that he, as well as other members of hisstaff,had communicated with Respondent afterFebruary 7, 1967, concerning Article XXVI but thesubject matter of this article arose' in conjunction"with many other things that were going on betweenmyself and the Company at that time.' Accordingto Sallee, these conversations between the UnionandRespondentfollowingtheRespondent'sFebruary 7 letter, were between the witness andRespondent's counsel, Hartman. Although he couldnot pinpoint the exact date on which the telephoneconversation involving a discussion of ArticleXXVI occurred, he explained that several conver-sations occurred during that period because, as in-dicated hereinabove, there were several subjectsthat required discussion by the parties concerningcertain provisions of the 1966 contract includinggrievances as mentioned above as well as rates on -aspecific job. Sallee stated that the latter were "ordi-nary problems," involved in the normal course ofthe processing of grievances and the interpretationof collective-bargaining agreements. Salleewaspositive, however, that the discussion of ArticleXXVI was mentioned during that period of time inthe course of one of the conversations.On cross-examination,Sallee,when askedwhether he or any of his staff members had notifiedManager Pate or counsel Hartman or any otherrepresentative of Respondent that all legal require-mentshad been met and approval of the fund hadbeen given by the appropriate Government agen-cies,including the InternalRevenue' Service,replied that "notice was given to the Company, ask-ing them to bring certain payments to a meetingwhich was to be held at the Clayton Club." At thattime he stated a report was given to the employerspresent, adding, "whether or not this is consideredto be notification in yoursense,Idon't know," ob-viously referring to his February 1, 1966, letter toRespondent. With respect to specific notification tothe Respondent concerning clearance or approvalby the proper governmental agencies, Sallee ex-plained that in order to receive such notification allparticipating employers were given an opportunityto select trustees to administer the fund at theFebruary 13 meeting mentioned in his February 1letter.At that meeting the employers presentelected trustees, and, according to Sallee, from thatpoint on notification was in the hands of thetrustees and was not the responsibility of the Union.Subsequently, notification and reports had beengiven by the trustees not only to the Respondentbut to all employers participating in the WelfareFund. Sallee stated that the Respondent neither at-tended the meeting nor brought the moneys for theWelfare Fund, as requested in Sallee's letter. Salleetestified that the program has satisfied and met therequirements of the law as spelled out in the con-tract between St. Louis Cordage Mills and the tex-tileWorkers of America and that due notice hadbeen given the Respondent in the aforementionedmanner although Pate nor anyone connected with ST. LOUIS CORDAGE MILLS171Respondent had not been given any personalnotice.Sallee further testified on cross-examination thatthe Union had not invoked the procedures set forthinArticleXVIIrelating to the processing ofgrievances and arbitration.Sallee added that theWelfare Fund was new,and no benefits had ac-crued under the existing agreement,and at the timeof the hearing it was not available to Respondent'semployees,but that it would be available in Sep-tember1967.In this connection Sallee crediblytestified that arrangements had been made witharea physicians and optometrists with respect to im-plementationof theWelfare Fund,all of whom hadsubmitted service fees that had been accepted bythe trustees,and "we have established as a targetdate September to commence that phase of theprogram and to make those benefits available toparticipatingmembers."Sallee explained in thisconnection that employees whose employer had notcontributedto theWelfare Fund would not be eligi-ble to receive the benefits described above.In thisrespect,otheremployer-participants in the WelfareFund had made contributions to the fund.As to Article XXVIsetting forth a requirementthat thefund provisions meet the approval of vari-ous governmental agencies,including the InternalRevenue Service, Sallee stated"we objected [dur-ing negotiations concerning such a provision] ... asthe programcouldnot meet the requirements ofthe I.R.S. till[sic] it had been ineffectfor a periodof 1 year. These objections were abided by theCompany, andthose conditions were withdrawn inthe final draft of the contract."In connection withthe foregoing,Sallee further testified that norepresentativeof theRespondent had informed himthat it was necessaryfor the Unionto meet all thelegal requirementsbefore theymade any paymentsinto the fund following negotiations,or at any latertime. Sallee answered"No" when asked whetherHartman had told him in the course of histelephone conversationswithRespondent'scoun-sel, afterthe Respondent's February 7 letter to theUnion,that,the Respondent was not making pay-ments to, the fund because it had not met the legalrequirements.He also credibly testified that at notime followingthe February7 letter did counselHartman or any other representative of the Respon-dent tell him that the Respondent's reasons for notmaking,payments into the fund were based uponthe facts there were other employers included inthe fund,or there were no benefits presently availa-ble thereunder,or that no payments were beingmade to the fund because it had not met certainlegal requirements,or because there were em-ployees of other employers who likewise werebeneficiaries under the fund.HaroldV, Pate,vice president of the Respondentand manager of the plant involved,testified that hewas present at all the negotiation sessions thatpreceded the execution of the current collective-bargaining agreement.Pate testified that insofar asthewelfare fund clause-ArticleXXVI-of thecontract was concerned,that he received no notifi-cation after December 1, 1966, the date of execu-tion of the agreement,from anyone connected withthe Union,that all the legal requirements had beenmet with respect to the Welfare Fund.He explainedhis testimony by stating that he received no noticeeither oral or written that the legal requirementshad been met nor any notice that the Welfare planhad been approvedby theInternal Revenue Ser-vice.Pate added that the Welfare Fund,the subjectmatter of his letter of February7, 1967, to theUnion,inwhich,as quoted above,he stated thatRespondent would make no payments- into the Wel-fare Fund because of the pendency of the represen-tation proceeding,was the only clause in the exist-ing bargaining agreement that the Respondent "didnot follow through with." Pate further testified thatsince his letter was sent to the Union,the Unionhad not filed any grievance with respect to theRespondent's refusal to pay money into the WelfareFund nor had suggested or utilized the arbitrationprocedures set forth in ArticleXVIIof the existingagreement.The pertinent portion of Article XVIIreads as follows:ARTICLE XVIIAdjustment of Grievances and Arbitration...Any difference or dispute between theparties,whether or not a grievance which isnot satisfactorily adjusted under Step No. 1 ofthis agreement,shall be promptly referred toarbitration as follows:The parties hereto shall designate a mu-tually satisfactory arbitrator,and if it isimpossible for the representative of theCompany and the representative of theUnion to agree upon the selection of a dis-interested arbitrator within five(5) daysafter submission,then the arbitrator shallbe selected by process of elimination froma list of five names submitted by theAmerican ArbitrationAssociation.Theprocess of elimination shall be by theparties alternately scratching the names ofthe proposed arbitrators until one nameremains.The arbitrator shall hear the matter indispute as expeditiously as possible andrender his decision thereon in writing. Thedecision or award of the arbitrator shall befinaland conclusively binding on theparties.The compensation and expensesincident to the services of the arbitratorshall be shared equally by the employerand the Union.It is agreed that there shall be no obligation toarbitrate a change in theterms of this agree-ment.[Emphasis supplied.] 172DECISIONS OF NATIONALPate further testified that,apart from the reasonset forth in his letter of February7 to the Unionstatingwhy the Respondent would not pay anymoneys into theWelfareFund,the Respondent wasconcerned that such moneys would be lost in a fundwhich would be used forthe benefitof employeesother than the Respondent's employees.In this con-nection,on cross-examination when Pate was askedwhether he had informed Sallee that Respondentwas not goingto paymoneys into the Welfare Fundfor the benefit of Respondent's employees becauseif they selected another bargaining representativethey might not get the benefits of such moneys, hereplied"Ihaven't told him."He later explained,when asked whether he had informed any personsconnected with the Union,or theWelfare Fund,concerning the foregoing reason of Respondent fornot paying moneys into the fund,by stating, "mystatement was in writing... [in] a letter one doesnot put downeveryreason or thoughtthey have."He admitted that he had not discussed the forego-ing matter with Sallee or any other union represen-tative nor was there any conversation between himand Sallee or any other union representative. Hestated,"the end of the issue was myletterofFebruary 7. Thenext thing I heard was an unfairlabor practice charge."When queriedwhether,preceding the filingof thecharge, he had told Sal-lee about the issue of the moneys beingused for thebenefit of otheremployees serving as a restrictiveinfluence on Respondent'smaking the payments,he answered"Ididn't feel that would be necessa-ry," explainingthat hehad no further contact withSallee and did not tell him anything at all, nor didhe receive any direct response from Sallee withrespect to his February7, 1967,letter.D. Contentions and Concluding FindingsIn support of its motion to dismiss, the Respon-dent contends that there is no material evidence inthe record to support the allegations of the com-plaint. In this respect the Respondent asserts thatthe record shows that Article XXVI of the existingagreement was never followed by the Union; nogrievance was filed, nor utilization of the arbitra-tion procedure set forth in the contract suggested.In sum, it contends that the bargaining obligationsunder the contract were ignored by the Union. As aconsequence, Respondent argues that its action inwriting the letter to the Union informing it ofRespondent's refusal to pay moneys into the Wel-fareFund was not unilateral in character butreflected a contract dispute.It also asserts that no notice was ever served bythe Union upon Respondent that the legal require-ments set forth in Article XXVI of the agreementhad been met, contending that the welfare programdescribed in that article was "not in being" and theLABOR RELATIONS BOARDtestimony of Union Representative Sallee revealedthat facilities would not come into existence underthe proposed Welfare Fund until September 1367.It therefore argues that there was no unilateralmodification of the contract by the Respondent asalleged in the complaint.As set forth in its letter of February 7, 1967, tothe Union, it also contends that the Board has notrendered its decision in Case 14-RC-5582, assert-ing that the representation petition should havebeen dismissed initially by the Regional Director, asthe Regional Office was furnished all the facts priorto the representation hearing, and the Respondentsuggested repeatedly to the Board's Regional Officethat it should apply existing Board precedent anddismiss the petition.3 It argues that the Regional Of-fice instead prejudged the case, failed to applyBoard precedent, but instead, directed a hearing,and, after briefs were filed, transferred the case tothe Board in Washingon for decisional purposes.As stated heretofore, the General Counsel andthe Charging Party contend that the Respondent'sletter of February 7, refusing to participate in theWelfare Fund conference, called pursuant to Arti-cleXXVI, and to make the payments requiredthereunder, constituted unilateral action in modifi-cation of the contract and violated Section 8(a)(5)and (1) of the Act.I find merit in the position of the General Coun-sel and the Charging Party.Respondent's contention that no unilateral actionoccurred on its part because of the Union's failureto follow the provisions of Article XXVI of the ex-isting agreement, by its ignoring the grievance andarbitrationprovisionscontained therein, con-stituted failure by the Union to fulfill its contractualbargainingobligations,justifyingRespondent'sFebruary 7 letter, is lackingin merit.This issue, in my opinion is controlled byHuttigSash & Door Company, Inc.,154 NLRB 1567, enfd.N.L.R.B. v. Huttig Sash & Door Co., Inc.,377 F.2d964 (C.A. 8), wherein the Board, affirmed by theUnited States Court of Appeals for the Eighth Cir-cuit, found that the employer had violated Section8(a)(5) of the Act by itsunilateralmodification ofa contract during mid-term, over the Union's objec-tion and without prior notification to, or affordingan opportunity to bargain with, the Union. In theHuttigcase the Board, with-approval of the Courtof Appeals, found no merit in the employer's' con-tention that the complaint should have beendismissed because the alleged misconduct involvedcouldalsohavebeen challenged under thegrievance and arbitration procedures of the con-tract. The Court of Appeals, stated:...we hold that the grievance-arbitrationroute is not exclusive here and does notprevent the prosecution of an unfair laborpractice charge There is no necessary or auto-3TheRespondent urged at the representation hearing that the December1966 contractwith the Union was a binding,subsisting agreement ST. LOUIS CORDAGE MILLS173matic mutual exclusiveness as betwee the con-tract remedy and the unfair labor practiceremedy.Smith v. Evening News Ass'n,371 U.S.195 (1962);Carey v. Westinghouse Elec. Corp.,375 U.S. 261, 268 (1964).In this case, similar toHuttig,there was a clearabsence of bargaining concerning the implementa-tion of a contractual benefit, the Welfare Fund-avalid, bargainable subject encompassing future em-ployee benefits-reflected in the finality of Respon-dent's letter of February 7, and Pate's testimonywhich precluded any latitude for future discussion.The Respondent informed the Union's representa-tive that it would not meet concerning, nor would ittender the moneys required for, the Welfare Fundunder the existing contract provision. Moreover,the notice prescribed by Section 8(d) of the Actadmittedly was not served on the Union. The factthat the Respondent implemented other provisionsof the contract and there are no allegations ofrefusal to bargain on the part of Respondent withrespect to such other provisions therein is im-material insofar as the issue involved herein.The United States Court of Appeals for theEighth Circuit, inHuttig,reconciling alleged incon-sistencies between the Supreme Court's opinions inthe C &C Plywood'andAcme Industrial'cases,stated that the main thrust of the C & C case wasnot the absence, of an arbitration provision in thecontract involved therein, but that such a provisionwas merely a factor, stating:One must recognize that the Supreme Court, inevaluating the employer's argument, gaveweight to this, absence of an arbitration clauseand to the ultimate "economic warfare" resultifdifferenceswere not resolved by thegrievance procedures.We feel, however, thatthis is only one factor in the Court's decisionand that it is not the pivotal -factor.The Court went on to reconcile other seemingly ap-parent inconsistencies in the Supreme Court'sresolution of theC & CandAcme Industrialcasesbased upon the arbitration clause that was presentin theAcme Industrialcase. The Eighth Circuit inthis regard stated:If there is any trace of logical inconsistencyhere, it is lost and rendered meaningless, wethink, in 'what we regard as the other overrid-ing and vital features of the two decisions,namely, that, of itself, neither the presence of aproblem of 'co ' ntract interpretation nor thepresence of an arbitration provision in the con-tract deprives the Board of jurisdiction.We detect'in the two decisions a desire, andperhaps even a policy, on the part of the Courtto give impetus to the various ways of settlinglabor disputes; to _ expedite these matters; toavoid delay either in the courts or in the ar-bitration process; toemphasize and .protect, incases of doubt, and to give priority to, statutorilydeclared rights; to regard as no more than secon-dary any contract interpretation aspect of whatis regarded as basically an unfair labor practicedispute or as merely related to primary Boardfunction under the Act; to take a broad, and nota narrow or technical, approach to the Act andto the multiplicity of channels available forresolving disputes; and not to close the doorupon Board expertise when such restraint isclearly not violative of congressional mandate.[Emphasis supplied. ]As the Board found in theC & Scase,6 it was un-necessary to defer the utilization of its processes toarbitration in a case involving a modification of acollective-bargaining agreement within the meaningof Section 8(d) of the Act. The Board commentedthat Section 10(a) of the Act, which empowers theBoard to prevent unfair labor practices, providesthat the Board's powers are not to be affected by"any one means of adjustment or prevention thathas been or may be established by agreement, law,or otherwise." The Board pointed out that althoughitwas in the Board's discretion to defer to arbitra-tion in such matters, it did not regard the con-troversy in theC & Scase before it as one callingfor the exercise of such discretion. The Boardstated that it did not have before it an issue which,although cast in unfair labor practice terms, was es-sentially one involving a contract dispute making itreasonably probable that arbitration would put thestatutory infringement finally at rest in a mannersufficient to effectuate the policies of the Act; nordid it consider that the resolution of the unfairlabor practice issue there involved primarily turnedon the interpretation of specific contractual provi-sions of ambiguous' meaning,- within the specialcompetence of an arbitrator to determine.' It furtherpointed out that neither party=' had placed thedispute before an arbitrator or secured an awardpassing upon any of the issues raised therein. Ac-cordingly, I find and conclude that the presence ofArticle XVII of the existing bargaining agreement,settingforththegrievanceandarbitrationprocedure does not deprive the Board of jurisdic-tion in this matter.C & S Industries, Inc.,158NLRB 454; andN.L.R.B. v. Huttig Sash & DoorCompany, Inc., supra.With respect to the question whether theRespondent unilaterally modified the current col-lective-bargaining agreement in violation of Section8(d) and 8(a)(5) of the Act, it is clear from theletter of Respondent dated February 7,''1967, toSallee, the manager of the Joint Board administer-ing the Welfare Fund that the employer had refusedto contribute its moneys to the fund and would notattend the meeting called by Sallee for the purpose''SeeN L R B v C & C Plywood Corp.,385 US 421, reversing 351 F.2d' SeeN L.R.B v Acine IndustrialCo.,385 US. 432, reversing 351 F.2d224 (C.A 9).258 (CA 7)'C & S Industries, Inc.,158 NLRB 454 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDof implementation of the fund by the selection ofmanagement and union trustees,to be charged withits administration.It is also clear that the Respon-dent,since its letter,has refused and has continuedto refuse to, perform its obligation to contribute tothe fund.The record also, reveals that the WelfareFund envisions the establishment of substantialbenefits for the employees of the Respondent aswell as those of other employers participating in theWelfare Fund by furnishing medical,dental, andother treatments needed by such employeescovered thereunder.With respect to whetherSection8(d) of the Actis applicable here, the Supreme Court, in the C & CPlywoodcase pointed out that Congress, by its dele-tion from the 1947 amendments of the NationalLabor Relations Act of a proposed Section 8(a)(.6),which would have made it an unfair labor practicefor an employer to "violate the terms of a collec-tive-bargaining agreement or the terms of an agree-ment to submit a labor dispute to arbitration" wasconcerned that the Board should not have generaljurisdiction over all alleged violations of bargainingagreements and that such matters should be placedwithin the jurisdiction of the courts,citing its deci-sion inTerminal Railroad Association v. Brotherhoodof Railroad Trainmen,318 U.S. 1, 6. The Courtnoted, however, in theC & C Plywoodcase thatcongressional concern voiced in connection withthe 1947 amendments was about the possibility ofresultingdelay if all questions of contract in-terpretations were solely within the purview of thecourts, holding that the courts have no jurisdictionto enforce union statutory rights such as are in-volved in Section 8(a)(5) and(1) of the Act. Mr.Justice Stewart, speaking for the Court, commentedthat congressional concern also involved the possi-bility of conflicting decisions that might result fromplacing all questions of contract interpretation be-fore both the Board and the courts(citing 93 Cong.Rec. 4153;IILeg.Hist.of LMRA,1043,remarksof Senator Murray).The Court stressed,however,that such a possibility could not arise in a case suchas C &C Plywoodas the courts as mentioned abovehad no.jurisdiction to enforce such statutory rightsof a union arising, under Section 8(a)(5) and (1) ofthe Act.The Board, in the C & S case, discussed the provi-sions of Section 8(a)(5) with respect to alleged uni-lateral action on the part of the employer in modi-fying the bargaining agreement. The Board notedthat the intent of Section 8(d) was to stabilize, dur-ing the period of a contract,agreed-upon condi-tions of employment,whereas Section 8(a)(5) ofthe Actimposed an obligationupon each party tothe contract to refrain from modifying the contractwithout first complying with Section 8(d), whichprovides that the "duties so imposed shall not beconstrued as requiringeither partyto discuss oragree to any modification of the terms and condi-tions contained in a contract of a fixed period ifsuch,modification is to become effective beforesuch terms and conditions can be reopened underthe provisions of the contract."InC & Sthe BoardStated:While it is true that a breach of contract isnotipso factoan unfairlabor practice, it doesnot follow from this that where given conductis of a kind otherwise condemned by the Act,itmust be ruled out as an unfair labor practicesimply because it happens also to be a breachof contract. Of course, the breadth of 8(d) isnot such as to make any default in a contractobligation an unfair labor practice,for thatsection,to the extent relevant here,is in termsconfined to the "modification"or "termina-tion"of a contract.But there can be little doubtthat where an employer unilaterally effects achange which has a continuing impact on abasic term or condition of employment, wagesfor example, more is involved than just a simpledefaultina contractual obligation.Such achange manifestly constitutes a "modification"within the meaning of Section 8(d) and if not,made in compliance with the requirements of'that section,itviolates a statutory duty, theredress of which becomes a matter of concernto the Board. [Emphasis supplied.]In my opinion any contractual provisions provid-ing for medical care in the form of dental and eyetreatment are sufficient supplements to the wagestructureof an employee as is any employerfinanced welfare program. Although as a matter offact, the benefits were not available at the time ofRespondent's refusal to make-the payments it hadobligated to make under the existing agreement,such benefits, as testified to by Sallee, would havebeen available in September1967.However,because of the Respondent's `default in not makingitspayments, its employees would not derivebenefits from the Welfare Fund because of Respon-dent'sown action in refusing to make the pay-ments.The Respondent's defense that the alleged refusalto bargain on its part is excused because of the pen-dency of the representation proceeding before theBoard, .likewise, is without merit. In theColumbiaPicturescase? the Board said:... the Board does not, as a general practice,direct an election during the pendency of anunfair labor practice charge affecting the unitinvolved in the representation proceeding, ab-sent the filing of waivers by the charging party.This practice is, however, a matter which lieswithin the discretion of the Board,as part of itsfunction of determining whether an electionwill effectuate the policies of the Act, and isnot required either by the Act or by theBoard'sRules and Regulations.Accordingly,7Columbia Pictures Corporation,81 NLRB 1313, 1314-15. ST. LOUIS CORDAGE MILLS175an exception may be made to the general prac-tice when in certain situations, the Board is ofthe opinion that the direction of an immediateelection will effectuate policies of the Act.Inmy opinion the situation involved in this casedoes not fall within any exception to the Board'sgeneral practice."The Respondent's defense that the Welfare Fundhad not met all legal requirements as set forth inthe existing agreement, including the obtaining ofapproval of appropriate governmental agencies,such as the Internal Revenue Service, also is foundto be lacking in merit. Sallee, business manager ofthe Welfare Fund, credibly testified that notice wasserved upon employer participants by the trusteesof the fund (as stated hereinabove comprised ofthreemanagement and three union trustees), theonly officials who properly could serve noticethereunder. In this connection, it should be notedthat the meeting, at which the aforesaid trusteeswere elected, was the meeting Respondent declinedto attend, and declined to participate in the Wel-fare Fund by making the required contributions, asset forth in its contract with the Union.RespondentVice PresidentHaroldV.Patecredibly testified there was no further discussionwith Sallee or any other union representative afterhis February 7 letter, stating, "The end of the issuewas my letter...." He further testified, when askedwhether he had told Sallee at anytime aboutRespondent's concern that moneys contributed byRespondent to the fund might be used for thebenefit of employees of other employers was arestrictive influence on Respondent's making thepayments, "I didn't feel that would be necessary."With respect to Respondent's contention at thehearing that the' moneys might not be used for thebenefit of its employees, it should be pointed outthat Respondent made no contribution to the Wel-fare Fund, and in the event it had done so and thefund, as conceived, became inoperative ArticleXXVI of the bargaining agreement provided aprocedure which would have served to protectRespondent's employees and it would not havebeen 'prejudiced by making its contributions. Asquoted above, Article `XXVI,inter alia,providesthat in the event the Welfare Fund as conceiveddoes not materialize, the moneys paid into the fundby Respondent must be used for the benefit ofRespondent's employees above designated, i.e., theemployees within the bargaining unit. It furtherprovides that in such event the Respondent and theUnion agree to meet and negotiate the manner inwhich the benefits which would have been dis-tributed to Respondent's employees were to be dis-tributed.I find and conclude from all the foregoing thatthe Respondent's letter of February 7, 1967, andPate's, testimony that the letter closed the matter in-sofar as Respondent was concerned, constituted aunilateral modification of the existing contract andwas in derogation of Respondent's statutory obliga-tionunder Section 8(d) and violated Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondentis anemployer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.St.Louis Textile Workers Union of America,AFL-CIO, Welfare Fund, is a trust fund receivingmoney as provided by the contract between theUnion and the Respondent.4.All employees of St. Louis Cordage Mills,Division of American Manufacturing Company,Inc., Lafayette plant, St. Louis, Missouri, excludingoffice and clerical employees, foremen, assistantworking foremen, night watchmen andengineers,and all other employees who may have been ex-cluded pursuant to order of the National LaborRelations Board dated January 2, 1945, and all su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.Since January 2, 1945, and at all timesthereafter, the Union has been, and still is, the ex-clusive representative of the employees in theaforementioned appropriate unit, for the purposesof collective bargaining within the meaning of Sec-tion 9(a) of the Act.6.By refusing to participate in and contributemoneys to the Welfare Fund provided for in the ex-isting collective-bargaining agreement between theUnion and the Respondent, Respondent has uni-laterallymodified the existing contract and by suchconduct refused to bargain collectively with theUnion, and thereby engaged in and is engaging inunfair labor practices, proscribed by Section8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices, affecting commercewithin themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section8(a)(5) and (1) of the Act, it will be required tocease and desist therefrom, or from any like or re-lated conduct, and to take certain affirmative ac-tion designed and found necessary to effectuate thepolicies of the Act.Having found that Respondent violated Section8(a)(5) of the Act by refusing to participate in and8Cf.West-GateSunHarbor Company,93NLRB830, 831-832.In thisconnection,the principal issue involved in the representation proceedingwas contract bar, an issuenot beforethe Trial Examiner in the instantproceeding,nor does any finding or conclusion herein purport to dispose ofthe aforesaid issue, which presently is pending before the Board 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontribute moneys to the Welfare Fund set forth intheexistingcollective-bargainingagreementbetween the Union and the Respondent, I shallrecommend that Respondent be ordered, uponrequest, to-bargain with respect to such WelfareFund, to the extent that it has not heretofore doneso,until andunlessLocal 695, TextileWorkersUnion--of America, AFL-CIO, is no longer the ex-clusive bargaining representative of the employeesin the appropriate unit.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thecase, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that the National Labor Relations Boardorder that St. Louis Cordage Mills, Division ofAmerican Manufacturing Company,Inc., St.Louis,Missouri, its officers,agents,successors, and as-signs, shall:-1.Cease and desist from:(a)Refusing to bargain collectively with Local695, Textile Workers Union of America, AFL-CIO,by _ unilaterallymodifying the existing collective-bargaining agreement between the latterorganiza-tion and the Respondent, its refusal to participatein,and contribute the necessary moneys to, theWelfare Fundas setforth within Article XXVI ofthe aforementioned agreement, until and unless theaforesaid labor organization is no longer the exclu-sive bargaining representative of the employees inthe appropriate unit.,(b) In any like or related manner interferingwith the efforts of the said labor organization tobargain collectively on behalf of the employees inthe unit herein found appropriate.2.Take the following affirmative action designedand found necessary to effectuate the policies of-the Act:(a) Bargaincollectively with the aforesaid labororganization upon request by participating in, andcontributing the monies required pursuant to Arti-cleXXVI of the existing collective-bargainingagreement between the Union and the Respondentto the extent that Respondent has not heretoforedone so.(b) Postat itsLafayette plant, in St. Louis, Mis-souri,copies of the attached notice marked "Ap-pendix.-9 Copies of said notice, on forms providedby theRegionalDirector for Region 14 (St. Louis,Missouri),after being duly signed by Respondent'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter,inconspicuousplaces, incuding all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by'anyother material.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.10' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words " a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith Local 695, Textile Workers Union ofAmerica, AFL-CIO, by refusing, after, requestby said- Union, to participate in-, and contributethe moneys required pursuant to, the WelfareFund clause of the existing collective-bargain-ing agreement between St. Louis CordageMills,Division of American ManufacturingCompany, Inc., and Local 695, Textile Work-ersUnion of America, AFL-CIO, until andunless the aforesaid organization is no longerthe exclusive bargaining representative of theemployees in the appropriate unit.WE WILL NOT in any like or related mannerinterfere with the efforts of said Union to bar-gain collectively on behalf, of the employeescovered by our collective-bargaining agree-ment.The appropriateunit is:All employees of St. Louis CordageMills,Division of American Manufactur-ing Company, Inc., at its Lafayette plant,St.Louis,Missouri, excluding office andclericalemployees, foremen,assistantworking foremen, night watchmen and en-gineers,and all other employees who mayhave been excluded pursuant to order ofthe National Labor Relations Board datedJanuary 2, 1945, and all other supervisorsas defined in the Act.DatedByST. LOUIS CORDAGEMILLS, DIVISION OFAMERICANMANUFACTURINGCOMPANY, INC.(Employer)(Representative) (Title) ST. LOUIS CORDAGE MILLS177This notice must remain posted for 60 consecu-communicate directly with the Board's Regionaltive days from the date of posting and must not beOffice,1040 Boatmen's Bank Building,314 Northaltered, defaced, or covered by any other material.Broadway,St.Louis,Missouri63102, TelephoneIf employees have any question concerningthis622-4167.notice or compliance with its provisions,they may350-999 0 - 71 - 13